DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 03/21/2022. Claims 1, 3-9, and 11-16 are pending in the case. Claims 1 and 9 are independent claims.

Response to Arguments
Applicant's amendments to claims 1 and 9 and arguments regarding the objections to claims 1 and 9 are persuasive. Accordingly, these objections are hereby withdrawn.
Applicant's arguments regarding the 35 U.S.C. § 101 rejections of claims 1, 3-9, and 11-16 are persuasive. Accordingly, these rejections are hereby withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The specifics of the graphical user interface and the creation of data pipeline for automating predictive analytics tasks renders the claimed invention a practical application under a 35 U.S.C. § 101 abstract idea analysis. Moreover, the claim recites specific machine learning steps that would be impractical to perform mentally (e.g., analysis of streaming data via declarative rules, performing semantic analysis of query text, constricting rules, etc.). Review of the prior art does not reasonably render the claimed invention as obvious. For example, the combination of the multi-step construction, initialization phase, multi-step teardown procedure, multi-step graph manipulation, and production rule analysis, are not obvious over the prior art searched.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123